Citation Nr: 9912883	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-11 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

2. Entitlement to a rating in excess of 10 percent for an 
anxiety disorder, secondary to the veteran's service-
connected psoriasis.  

3. Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.  

4. Entitlement to an increased (compensable) rating for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart






ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
January 1976.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an August 1997 rating 
decision, in which the RO denied the veteran an increased 
(compensable) rating for bilateral hearing loss.  The veteran 
filed an NOD in October 1997, and an SOC was issued by the RO 
in January 1998.  The veteran filed a substantive appeal, 
having been granted a filing extension, in September 1998.  
The veteran was scheduled for, but canceled, a hearing before 
a member of the Board in Washington, DC.  

The Board will address the veteran's claims concerning an 
anxiety disorder, as well as disorders of both knees, in the 
Remand section of this decision.  

We note, in addition, that the veteran had attempted to 
perfect an earlier appeal to the Board as to a number of 
issues, including those for increased ratings for psoriasis 
and a right ankle disorder.  However, in an April 1997 rating 
decision, the RO determined that the veteran's substantive 
appeal had been untimely filed.  In the same rating decision, 
the veteran's disability rating for psoriasis was increased 
from 30 percent to 50 percent, with an effective date from 
February 1997.  Thereafter, in August 1997, the veteran's 
disability rating for a right ankle disorder was increased 
from 10 percent to 20 percent, with an effective date from 
May 1997.  No subsequent appeals to the Board have been 
perfected with respect to these issues, and they are 
currently not in appellate status.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A VA audiological examination report, dated in July 1997, 
reflected average puretone hearing threshold levels of 45 
dB for the right ear and 51 dB for the left ear, with 
speech discrimination scores of 92 percent for both the 
right and left ears.  

3. Application of both the puretone average and speech 
discrimination scores to table VI, in the Rating Schedule, 
results in the designation of "I" for the right ear, and 
"I" for the left ear, which, when applied to table VII, 
results in a percentage evaluation for hearing impairment 
of zero percent (i.e., noncompensable).


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) rating 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, 
4.86a, 4.87, Code 6100 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran was 
service connected for bilateral hearing loss in July 1976.  
The RO determined the hearing loss to be a noncompensable 
disability.  A subsequent rating action in November 1995 
confirmed and continued the veteran's noncompensable 
disability rating.  

Thereafter, in May 1997, the veteran requested that his 
disability be reevaluated, asserting that his hearing had 
become worse and that he was forced to use hearing aids.  In 
July 1997, he was medically examined for VA purposes.  The 
examiner noted the veteran's complaints of tinnitus in both 
ears, with the right being worse than the left.  During 
audiological testing, pure tone thresholds, in decibels, were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
50
70
60
LEFT
0
0
60
75
70

The puretone threshold average for the right ear was 45 dB, 
and it was 51 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 92 percent in the left ear.


II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim, which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected bilateral 
hearing loss is more severe than previously evaluated.  See 
Arms v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a noncompensable evaluation for bilateral 
hearing loss, in accordance with the criteria set forth in 
the VA Schedule for Rating Disabilities.  In doing so, 
specific consideration was given to 38 C.F.R. Part 4, 
"Impairment of Auditory Acuity."  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent, 
based upon organic impairment of hearing acuity as measured 
by the results of speech discrimination tests, together with 
the average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (hertz).  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level "I", for essentially normal 
acuity, through level "XI", for profound deafness.  
38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.  The assignment 
of disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet.App. 9 (1998); 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

The veteran's most recent VA audiological evaluation, dated 
in July 1997, reported an average puretone threshold hearing 
level of 45 dB for the right ear and 51 dB for the left ear.  
Speech discrimination scores were 92 percent for both the 
right and left ears.  Application of these scores to table VI 
results in designation of "I" for the right ear, and "I" 
for the left ear.  When these designations of impaired 
efficiency are applied to table VII, the percentage 
evaluation for hearing impairment is zero percent (i.e., 
noncompensable) under Diagnostic Code 6100.  

The Board has considered the veteran's assertions that his 
hearing acuity has become worse over time, and that he is 
forced to wear hearing aids.  The Board observes, however, 
that, in recent years, scientific and accurate techniques 
have become available for testing organic hearing loss, and 
that professional audiologists, in assessing hearing 
impairment, utilize these techniques.  Experience has shown 
that controlled audiology testing makes possible a reliable 
and accurate reflection of the true extent of a veteran's 
hearing loss.  See Lendenmann, supra.  Further, evaluations 
derived from the rating schedule are intended to make proper 
allowance for improvements by hearing aids.  38 C.F.R. § 4.86 

The Board thus concludes that, while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating assigned, the evidence of record reflects 
that the current noncompensable rating for his bilateral 
hearing loss is appropriate.  


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.


REMAND

The veteran has submitted a well-grounded claim for an 
increased rating for a disorder of both knees, as well as for 
a rating in excess of that currently assigned for an anxiety 
disorder (which was service-connected as secondary to the 
veteran's service-connected psoriasis), within the meaning of 
38 U.S.C.A. § 5107(a) and other pertinent law, as noted 
above.  

As to the veteran's claim for an increased rating for a knee 
disorders, we note that he was granted a noncompensable 
disability rating for both knees in July 1976.  A VA 
examination the previous month had noted a diagnosis of 
chondromalacia for both knees.  Thereafter, the RO received 
VA Medical Center (VAMC) Salem outpatient treatment notes, 
dated from February 1976 to October 1976.  In particular, an 
orthopedic treatment note, dated in August 1976, noted that 
an arthrogram of the veteran's right knee had revealed a tear 
of the right medial meniscus.  An additional note, dated in 
October 1976, noted that there were no symptoms of a torn 
meniscus, but instead complaints of aching pain.  The 
doctor's impression was chondromalacia patellae, as well as 
possible psoriatic arthritis.  

Subsequent hospital treatment records noted complaints of 
multiple joint pain.  A VAMC Salem rheumatology consultation 
report, dated in May 1992, noted the veteran's continued 
complaints of joint pain, and how his joint complaints 
increased after he was removed from taking a medication used 
to treat his psoriasis.  

Thereafter, in May 1997, the veteran reported that he was 
experiencing increased pain in his knees, and claimed, in 
addition, that the cartilage in his right knee was breaking 
down and that he had been advised by VA that he needed 
surgery.  

In July 1997, the veteran was medically examined for VA 
purposes.  He reported increased pain and instability in his 
right knee, which required the use of a knee support, as well 
as complaints of chronic pain in his left knee.  On clinical 
examination of the right knee, there was pain medially, 
laterally, and on top of the patella.  There was crepitus, 
but no evidence of laxity or swelling.  The right knee was 
extended to +16 degrees of flexion with pain in the patella 
area, and flexion was from +16 degrees to 140 degrees, with 
pain in the patella area.  The veteran's left knee reflected 
pain laterally and on top of the patella, with crepitus but 
no evidence of laxity or swelling.  The left knee was 
extended to 0 degrees without pain, and flexion was from 0 
degrees to 143 degrees with pain.  A radiographic study of 
both knees revealed the bones and joints to be intact, with 
articular surfaces regular and the knee joint spaces 
maintained.  There was no evidence of old or recent fracture 
or dislocation identified, with particular attention to the 
patella.  

The examiner's diagnosis was bilateral chondromalacia of the 
patella, with the right knee being worse than the left, and 
the right knee having decreased function with pain.  

The Board is cognizant that radiographic studies have not 
demonstrated noticeable degenerative changes or joint space 
abnormalities in the veteran's knees, although he complains 
of pain and there has been objective findings of crepitus.  
We are also aware of references by VA medical doctors to the 
veteran's multiple joint pain and its possible relation to 
psoriatic arthritis. 

The Board notes that evaluation of the level of disability 
present must include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
those functional abilities.  38 C.F.R. § 4.10.  Under 38 
C.F.R. § 4.40, functional loss may be due to pain, supported 
by adequate pathology and evidenced by visible behavior on 
motion.  Weakness should also be considered, and as such is 
as important as limitation of motion.  Furthermore, a part 
which becomes painful on use must be regarded as seriously 
disabled. 

The Court of Appeals for Veterans Claims (previously known 
prior to March 1, 1999 as the Court of Veterans Appeals) has 
emphasized that,

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).


The Board notes that, during the July 1997 VA examination, 
the examiner did not report findings as to the severity of 
the veteran's left knee disorder as it related to pain, and 
whether (and, if so, to what degree) the veteran suffered 
from any functional loss due to pain.  With respect to the 
right knee, while the examiner noted a restricted range of 
motion, and that there would be a decrease in function with 
pain, no report was made as to the degree of loss of 
function.  A medical examiner must make a full description of 
the effects of disability upon the person's ordinary 
activity.  See 38 C.F.R. § 4.10 (1998).  Furthermore, the 
Board notes that we are not competent to ascertain the degree 
a disability has manifested itself, or how much pain the 
veteran is experiencing, or any associated functional loss, 
without a solid foundation in the record grounded in medical 
evidence.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).

The Court of Appeals for Veterans Claims has recently 
reaffirmed its holding in DeLuca, holding, in an analogous 
case:

In light of the veteran's 1996 sworn testimony as 
to pain from his right third toe, which could 
cause functional impairment under DC 5284, the 
Court will remand this claim for a new examination 
that adequately evaluates the functional 
impairment due to pain in the veteran's right 
third toe, followed by a decision that 
specifically addresses the pain issue, supported 
by an adequate statement of reasons or bases.  See 
DeLuca v. Brown, 8 Vet.App. 202, 207-08 (1995); 
see also Smallwood [v. Brown, 10 Vet.App. 93, 99 
(1997)]; Green (Victor) v. Derwinski, 1 Vet.App. 
121, 124 (1991) ("fulfill-ment of the statutory 
duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination, 
one which takes into account the records of the 
prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed 
one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  Here, also, we 
have the veteran's testimony as to pain, and a challenged 
rating based upon musculoskeletal

disability.  See also Fenderson v. West, 12 Vet.App. 119, 128 
(1999), holding that a veteran's complaint of "foot pain 
that is worse with activities is evidence of pain on movement 
and functional disability due to pain that requires explicit 
consideration under 38 C.F.R. §§ 4.40 and 4.45."

In view of the medical uncertainty as to the etiology of the 
veteran's current right knee and left knee disorders, in view 
of the Court's holdings in DeLuca and Spurgeon, supra, and 
because the veteran has indicated that he experiences a 
greater functional loss due to pain, this appeal must be 
remanded for a new examination.  38 C.F.R. §§ 4.2, 19.9 
(1998).  

With respect to the issue of a rating for an anxiety disorder 
in excess of that assigned, an SOC was provided to the 
veteran in January 1998.  The matter was certified for 
appeal, and sent to the Board, in August 1998.  In September 
and October 1998, the Board received additional evidence from 
the VAMC Salem and Melvin Alexander, M.D., of Roanoke Valley 
Dermatology.  This evidence reflected the most recent 
clinical report as to the veteran's anxiety disorder, as well 
as a statement from Dr. Alexander regarding the veteran's 
psoriasis condition.  

The Board finds the VAMC Salem psychiatric report to be 
pertinent evidence.  This pertinent evidence was not reviewed 
by the RO (apparently because the case was in appellate 
status and already had been certified to the Board), and the 
veteran was not provided with an SSOC.  Furthermore, there 
was no waiver of initial review by the RO and, therefore, the 
Board finds that further inquiry is warranted before final 
resolution of the issue of a rating in excess of that 
assigned for an anxiety disorder can be made in this case.  
See 38 C.F.R. § 20.1304(c) (1998).  See also 38 C.F.R. 
§ 19.31 (1998) (An SSOC must be provided the veteran and 
representative when additional pertinent evidence is received 
after a Statement of the Case or the most recent SSOC.)

The Board also notes that, since the issue is being remanded 
for the above noted development, we are also of the opinion 
that an additional psychiatric examination should be 
undertaken.  In so concluding, we note that VAMC Salem 
treatment records, up until May 1997, reflected treatment for 
the veteran's anxiety and social phobia as it related to his 
psoriasis.  The veteran's disability was noted as mild, with 
a GAF (global assessment of functioning) score reported of 
70.  During a July 1997 VA "mental disorders" examination, 
the examiner noted that the veteran's claims file was not 
available for review, and reported a diagnosis of anxiety 
disorder not otherwise specified, with depressing features.  
No multiaxial assessment was given.

The September 1998 psychiatric report received by the Board 
from the VAMC Salem reflected a number of stressors related 
to the veteran's panic attacks, depression, and anxiety.  
These were noted as work, finances, support, and health.  The 
examiner reported that the veteran was stressed about his 
health, and that, besides psoriasis, he suffered from chronic 
back pain from work-related injuries, and that his job had 
become strenuous on both his physical and mental health.  The 
examiner's assessment included a GAF score of 60.  Given that 
the veteran is service connected for an anxiety disorder 
secondary to his psoriasis, an attempt should be made to 
differentiate the veteran's anxiety, as it relates to his 
psoriasis, from any anxiety related to his other stressors.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the three noted 
claims are REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers (VA 
or non-VA), if any, who have treated the 
veteran for a bilateral knee disorder since 
July 1997, and for his anxiety disorder since 
July 1998.  The RO should request that the 
veteran furnish signed authorizations for 
release to the VA of private medical records 
in connection with each non-VA source 
identified.  The RO should attempt to obtain 
any such private treatment records, and any 
additional VA medical records not already on 
file which may exist, and incorporate them 
into the claims folder.  

2.  The veteran should be rescheduled for a 
psychiatric examination to evaluate the level 
of disability of his service-connected 
anxiety disorder, secondary to his psoriasis.  
All indicated tests should be accomplished.  
The claims folder and a copy of this Remand 
must be made available to and be reviewed by 
the examiner prior to the examination.  The 
examiner's report should fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses.  In particular, the 
examiner should differentiate, if possible, 
the veteran's anxiety as it relates to his 
psoriasis, from that anxiety related to other 
reported stressors (work, finances, support, 
health).  Furthermore, the examiner should 
note the level of psychiatric impairment, 
social impairment, and occupational 
impairment solely resulting from the 
veteran's anxiety disorder as it relates to 
his psoriasis.  All opinions expressed should 
be supported by reference to pertinent 
evidence.

3.  The veteran should also be scheduled for 
a medical examination to re-evaluate the 
nature and extent of his right and left knee 
disorders.  Before evaluating the veteran, 
the examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  The examiner's 
report should fully set forth all current 
complaints, pertinent clinical findings, and 
diagnoses.  In particular, the examiner 
should comment on the level of the veteran's 
residual pain due to the right knee and left 
knee disorders, and the effect such pain has 
on the veteran's functional ability, i.e., 
whether there is any functional loss in the 
knee due to weakened movement, excess 
fatigability, incoordination, or pain on use.  
If feasible, the examiner should comment as 
to any additional range-of-motion loss 
(beyond that due to the objectively-
demonstrated knee abnormality) caused by 
those factors.

4.  In addition, the examiner should state 
the etiology of any pain, and whether such 
pain claimed by the veteran is supported by 
adequate pathology, or evidenced by visible 
behavior on motion or palpation.  
Furthermore, the examiner should opine 
whether it is as likely as not, that the 
veteran's pain in either his left or right 
knee is as likely as not related to psoriatic 
arthritis.  All opinions expressed should be 
supported by reference to pertinent evidence.  

5.  Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's 
claims, with particular consideration of the 
provisions of 38 C.F.R. § 4.40.  If action 
taken remains adverse to the veteran, he and 
his accredited representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) concerning all evidence added to 
the record since the last SSOC, including the 
provisions of 38 C.F.R. § 4.40.  Thereafter, 
the veteran and his representative should be 
given an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

